MURRAY, Senior Judge
(concurring in the result):
While I agree with Judge Wray as to the prejudicial error committed by the trial judge in his instructions to the members, which omitted the essential instruction concerning the appellant’s right to remain silent, I do not agree that adultery was an issue in this case which was raised to a level requiring instruction thereon as a lesser included offense of rape. Accordingly, while I depart from my brother Judge Wray on that aspect, I concur in the result in this case due to other instructional error.